12/20/2017         ,                                    Texas Department of CriminalJustice Offender Search


                                                                                                                   ifj fi \&\ O



    Return to Search Results



    Offender Information Details
                                                                                               RECEIVED IN
    SID Number:            03556685                                                           OF CRIMINAL Al

    TDCJ Number:            02144989
                                                                                             DEC 2 0 «
                                                                                     Deana v./iii,&rns,:ni
    Name:       MCCOLLUM,LEONARD MITCHELL

    Race:      B


    Gender:            M


    DOB:      1954-02-28


    Maximum Sentence Date:                2029-10-21


    Current Facility:         DOMINGUEZ

    Projected Release Date:             2022-10-23

    Parole Eligibility Date:          2018-04-21

    Offender Visitation Eligible:            YES

    Information provided is updated once daily during weekdays and multiple times per day on visitation days.
    Because this information is subject to change, family members and friends are encouraged to call the
    unit prior to traveling for a visit.



    SPECIAL INFORMATION FOR SCHEDULED RELEASE:


    Scheduled Release Date:
    Offender is not scheduled for release at this time.


    Scheduled Release Type:
    Will be determined when release date is scheduled.


    Scheduled Release Location:
    Will be determined when release date is scheduled.


    Parole Review Information




https://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=03556685                              '   :              1/2
12/20/2017                                              Texas Department of Criminal Justice Offender Search

    Offense History:
   Offense Date                       Offense                       Sentence Date      County        Case No.      Sentence (YY-MM-DD)

   1991-09-24        FORGERY                                        1991-09-30        HARRIS      610874           10-00-00

   1989-05-08        THEFT CT 1                                     1989-08-01        HARRIS      530117 CT1       10-00-00

   1988-10-14        FORGERY                                        1989-08-01        HARRIS      519415           10-00-00

   1989-04-20        THEFT CT 2                                     1989-08-01        HARRIS      530117 CT 2      13-00-00

   1991-08-10        THEFT 3RD OFFENDER                             1991-09-30        HARRIS      606224           10-00-00

   2003-05-06        FORGERY-COMMERCIAL INSTR                       2003-11-11        HARRIS      964896           13-06-00

   2003-03-10        THEFT-AGGREGATE>15K &<20K                      2003-11-11        HARRIS      964895           13-06-00

   2014-02-03        FALSE STATEMENT TO OBT CREDIT                  2017-07-13        HARRIS      149258001010     13-00-00



    Return to Search Results




    The Texas Department of Criminal Justice updates this information regularly to ensure that it is complete and
    accurate, however this information can change quickly. Therefore, the information on this site may not reflect the
    true current location, status, scheduled termination date, or other information regarding an offender.

    For questions and comments, you may contact the Texas Department of Criminal Justice, at (936) 295-6371 or
    webadmin&.tdcj.texas.gov. This information is made available to the public and law enforcement in the interest of
    public safety. Any unauthorized use of this information is forbidden and subject to criminal prosecution.


    New Offender Search



                           Texas Department of Criminal Justice | PO Box 99 | Huntsville, Texas 77342-0099 | (936) 295-6371




https://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=03556685                                                        2/2